Opinion by
Keefe, J.
From the evidence presented the court was of the opinion that there was nothing connected with the invoice papers nor any facts or circumstances known to the petitioner which would cause a reasonable man to question the correctness of the prices shown upon the invoices. In view of the fact that this was the first time the values of such merchandise had been questioned by the appraiser and inasmuch as the petitioner, as well as all parties concerned, made a full and candid disclosure of all of the facts known to them, it was held that there was no intention to defraud the revenue of the United States or to conceal or to misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.